(INTEVAC LOGO) [f51691f5169102.gif]
Exhibit 10.11
Executive Incentive Plan
PURPOSE
The spirit of the Intevac Executive Incentive Plan (“EIP”) is to motivate senior
management to maximize shareholder value by tying accomplishment of the
Company’s financial objectives and each senior manager’s individual objectives
to cash incentive compensation.
PARTICIPATION
Participation in the EIP is limited to the key members of the management team
selected by the CEO. The Compensation Committee reviews and approves the EIP
each year.
BONUS POOL
The Bonus Pool is the amount of funds that are available to pay EIP bonuses each
year.
The Bonus Pool is calculated by multiplying a percentage times Plan year
pro-forma pretax earnings (excluding any reduction in pretax earnings for EIP
bonuses, employee profit sharing, and stock compensation expense). At the
beginning of each Plan year the CEO recommends, subject to Compensation
Committee approval, the percentage of pro-forma pretax earnings to be allocated
to the Bonus Pool.
There is no Bonus Pool in years in which the Company does not report pro-forma
pretax earnings. Since the Bonus Pool is based upon pretax earnings it includes
the effects of any interest income, or expense, or any extraordinary gains, or
losses, incurred by the Company during the Plan year.
The Compensation Committee reserves the right to exclude any extraordinary or
unusual gains, or losses, from pretax earnings for the purposes of calculating
the Bonus Pool.

 



--------------------------------------------------------------------------------



 



TARGET BONUS
Each EIP participant is assigned a Target Bonus Percentage at the beginning of
the calendar year, or when they are hired. This Target Bonus Percentage may be
changed during the year in the event that a promotion or significant change in
responsibility occurs. Each Participant’s Target Bonus will be calculated by
multiplying their Target Bonus Percentage times their Base Pay earned during the
Plan year. For example, if a Participant’s Base Pay earned during the Plan year
was $100,000 and their Target Bonus Percentage was 20%, then their Target Bonus
would be $20,000. If the same Participant worked for half of the year and earned
$50,000 of Base Pay during the Plan year, then the Participant’s Target Bonus
would be $10,000.
Base Pay is based upon each Participant’s recurring base pay rate. It does not
include any other types of employee compensation. For example, Base Pay does not
include items such as commissions, relocation or housing allowances, hiring or
other bonuses, overtime, employer taxes, Company 401K contributions or Company
provided health or life insurance.
REALIZED BONUS
Each Participant’s Realized Bonus will be calculated by applying two factors to
their Target Bonus:

  1.   Each Participant’s performance relative to a predetermined set of
objectives (MBO Performance Factor)     2.   The size of the Bonus Pool relative
to anticipated bonus payments (The Bonus Pool Factor)

Accordingly, each individual’s bonus will be calculated as follows:
Realized Bonus = Target Bonus x Normalized MBO Performance Factor x Bonus Pool
Factor
MBO Performance Factor —will be based upon each Participants performance
relative to a predetermined set of factors determined at the beginning of the
Plan year:
Business Results
Business Development and Marketing
Product Excellence
Strategic Initiatives

Page 2



--------------------------------------------------------------------------------



 



For example, if Business Results was given a 40% weighting and each one of the
other factors was given a 20% weighting and a Participant achieved 100% of their
Business Results and Business Development and Marketing objectives, but only
half of their Product Excellence and Strategic Initiatives, then the
Participant’s MBO Performance Factor would be 80%, calculated as follows:

         
 
  Business Results   40% x 100% = 40%
 
  Business Development and Marketing   20% x 100% = 20%
 
  Product Excellence   20% x 50% = 10%
 
  Strategic Initiatives   20% x 50% = 10%
 
            MBO Performance Factor = 40% + 20% + 10% + 10% = 80%

Each set of objectives will be rated as anywhere between 0% and 150% complete.
For example, if a Participant were rated as having achieved 150% of all their
objectives, then the MBO Performance Factor would be 150%.
Bonus Pool Factor will be based upon the size of the Bonus Pool relative to
anticipated bonus payments. For example, if the Bonus Pool only has enough funds
to pay 50% of all anticipated bonus payments, then the Bonus Pool Factor will be
50%. Conversely, if the Bonus Pool has enough funds to pay 200% of all
anticipated bonus payments, then the Bonus Pool Factor will be 200%. The maximum
Bonus Pool factor is 200% of individual’s target %.
PAYMENT
Payment of EIP bonuses will typically be made by the end of February of the year
following each Plan Year.
EIP bonuses will only be paid to Participants that are employees of the Company
on the date the bonuses are paid. For example, if a Participant completes all,
or part, of a Plan year, but resigns prior to payment of their EIP bonus, then
no EIP bonus will be due, or paid to that employee.

Page 3